Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 1 recites that “the average particle size of emulsion particles is greater than 0.15 m and less than 5 mm.”  There is no support for “greater than 0.15 m” in the originally filed disclosure and thus, the newly added limitation creates a new matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uyama et al (JP 2013-116884 A, its machine-assisted English translation and its Google English translation).
In its Example 4 (see [0001] and [0102] of machine-assisted English translation; see also Example 4 of Google English translation), Uyama teaches an O/W emulsion composition comprising the following components:
<second aqueous phase>
Purified water to 100 mass%
Glycerin 5.0
Butylene glycol 7.0
Polyethylene glycol 1500 1.0
Ethanol 5.0
Phenoxyethanol 0.5
Citric acid 0.02 (instant component (D) – C16 alcohol)
Sodium citrate 0.18 (instant component (D))
Ascorbic acid glucoside 1.0 (instant component (D) – C18 alcohol)
<First water phase>
Purified water 35.0
Succinoglucan 0.07
Sodium metaphosphate 0.03
N-stearoyl-N-methyltaurine sodium 0.2 (instant component (B) – instant N-acyl methyl taurate of claim 3)
POE (14) POP (7) Dimethyl ether (random) 2.0 (instant component (A), which is instant polyoxyalkylene alkyl ether having the average number of moles of alkylene groups being 21)
<Oil phase>
Cetyl alcohol 0.3 (instant component (C))
Stearyl alcohol 1.0 (instant component (C))
Glyceryl monostearate 0.45 (instant component (E) – the lipophilic nonionic surfactant having an HLB of 2-5 as recited in claim 9 (see [0057] of present specification)
Polyoxyethylene sorbitan monostearate 0.6 (instant component (E))
Hydrogenated polydecene 2.0
Dimethicone 3.0
Methylphenylpolysiloxane 1.0

As shown above, instant component (D) (citric acid, sodium citrate and ascorbic acid glucoside) is present in the total amount of 1.2 mass%, which converts to 0.00375 mol or 3.75 mmol, as calculated by the Examiner.  Furthermore, for the composition shown above, instant value found by dividing the mass of the component (B) by the total mass of the component (A) and the component (E) (as claimed in instant claim 11) would be 0.065.  Uyama teaches (see [0104] of machine translation) that in its Example 4, the emulsified particle size ranged from 1-5 m.  Uyama also teaches (see [0021] of machine translation) that the emulsified particle size can be 5 m or less.  Thus, Uyama meets instant claims 1, 3-5, 9-12 and 15 (since Uyama’s Example 4 composition meets instant composition of claim 1, it is the Examiner’s position that Uyama’s composition would inherently have instant hardness range of claim 15).
With respect to instant claim 2, as discussed above, Uyama’s composition shown above contains POE (14) POP (7) Dimethyl ether (instant component (A)).  Uyama is silent as to the HLB value for such component.  However, Uyama’s POE (14) POP (7) Dimethyl ether is similar to applicant’s example compounds (such as POE (10) POP (4) cetyl ether, POE (20) POP (8) cetyl ether, POE (20) POP (6) decyltetradecyl ether) of their hydrophilic nonionic surfactants having an HLB of 9 or greater (see [0036]-[0037]).  Thus, it is the Examiner’s position that Uyama’s POE (14) POP (7) Dimethyl ether would inherently have a HLB value that falls within instant range of 9 or greater in the absence of applicant’s proving otherwise.  Thus, Uyama teaches instant claim 2.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uyama et al (JP 2013-116884 A, its machine-assisted English translation and its Google English translation) in view of Kaneda et al (JP 2001-114641 and its machine-assisted English translation).
Uyama teaches ([0064] of machine English translation) that its O/W emulsion composition can contain thickeners, but the reference is silent as to the amount for such thickeners and also does not teach instant thickener of claim 7.  Kaneda teaches a water soluble thickener composed of a copolymer of 2-acrylamido-2-methylpropanesulfonic acid or a salt thereof that can be used in a cosmetic composition ([0009]-[0010]).  Kaneda teaches ([0001]) that such a thickener exhibits extremely excellent usability in that it has no sticky feeling in cosmetic formulations having a wide pH range.  Since Uyama’s O/W emulsion composition can also be used in cosmetics (see [0072] of machine English translation) and since Uyama already teaches that its composition can include thickeners, it would have been obvious to one skilled in the art to use Kaneda’s thickener composed of a copolymer of 2-acrylamide-2-methylpropanesulfonic acid or a salt thereof, which is taught to be extremely usable and to produce no sticky feeling in cosmetic formulations having a wide pH range, in Uyama’s composition with a reasonable expectation of producing no sticky feeling in cosmetic formulations having a wide pH range.  Kaneda also teaches ([0028]) that the thickener is used preferably in the amount of 0.1-5 wt.%.  This range overlaps with instant range of claim 6, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome b ay showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Uyama in view of Kaneda renders obvious instant claims 6 and 7.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uyama et al (JP 2013-116884 A, its machine-assisted English translation and its Google English translation) in view of Suzuki (US 9,186,305 B1).
With respect to instant claim 13, as discussed above in Paragraph 5, Uyama’s O/W emulsion composition contains POE (14) POP (7) Dimethyl ether (which is a polyoxyethylene polyoxypropylene alkyl ether).  The composition does not include instant polyalkylene glycol fatty acid ester.  However, as evidenced by Suzuki (col.8, lines 32-33, col.9, lines 26-37), polyoxyethylene polyoxypropylene alkyl ethers (such as Uyama’s POE (14) POP (7) dimethyl ether) and polyethylene glycol fatty acid esters (such as PEG(25) monostearate, PEG(40) monostearate, PEG(45) monostearate and PEG(55) monostearate) are known in the art to be equivalently or interchangeably used as hydrophilic nonionic surfactants having similar HLB values (about 15-18).  Since polyoxyethylene polyoxypropylene alkyl ethers (such as Uyama’s POE (14) POP (7) dimethyl ether) and polyethylene glycol fatty acid esters (such as PEG(25) monostearate, PEG(40) monostearate, PEG(45) monostearate and PEG(55) monostearate) are known to have similar HLB values, one skilled in the art would reasonably expect that polyethylene glycol fatty acid esters (such as PEG(25) monostearate, PEG(40) monostearate, PEG(45) monostearate and PEG(55) monostearate) would perform the same function as that of Uyama’s POE (14) POP (7) dimethyl ether (a polyoxyethylene polyoxypropylene alkyl ether) in substantially the same way to produce substantially the same results.  Thus, based on such teaching of equivalence, it would have been obvious to one skilled in the art to use one of PEG(25) monostearate, PEG(40) monostearate, PEG(45) monostearate and PEG(55) monostearate (all of which teach instant polyalkylene glycol fatty acid esters) instead of Uyama’s POE (14) POP (7) dimethyl ether (polyoxyethylene polyoxypropylene alkyl ether) with a reasonable expectation of success.  Thus, Uyama in view of in view of Suzuki renders obvious instant claim 13. 
Claims 1-5, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0189335 A1) in view of Nakatsuka et al (US 2018/0256458 A1).
In Example 1, Watanabe teaches an oil-in-water emulsified composition comprising: (i) 0.3 wt.% of Polyoxyethylene cetyl ether (POE=25) (instant hydrophilic nonionic surfactant); (ii) 0.3 wt.% of Sodium N-stearoyl-L-glutamate (instant anionic surfactant); (iii) 1.5 wt.% of Stearyl alcohol and Behenyl alcohol (instant higher alcohols); and (iv) 3 wt.% of Potassium 4-methoxysalicylate (instant organic acid and/or a salt and/or derivative thereof), which gives 14.5mmol of potassium 4-methoxysalicylate per 100 g of the composition (as calculated by the Examiner with the assumption that there is 3 g of potassium 4-methoxysalicylate (formula weight = 206.24) per 100 g of the total composition).  
Watanabe does not teach using instant component (E): 0.1-2 wt.% of a lipophilic nonionic surfactant.  Nakatsuka teaches ([0030]-[0033]) that using a lipophilic nonionic surfactant or a hydrophilic nonionic surfactant in an oil-in-water type cosmetic composition enhances the dispersion stability and storage stability of the oil-in-water type cosmetic composition.  Nakatsuka furthermore teaches ([0033]) that the nonionic surfactants may be used in a combination of two or more.  Since Watanabe also aims to achieve superior stability in its oil-in-water emulsified composition (see [0008] and [0046]-[0049]), and since Watanabe already uses a hydrophilic nonionic surfactant in its composition, it would have been obvious to one skilled in the art to use a lipophilic nonionic surfactant together with Watanabe’s hydrophilic nonionic surfactant in its oil-in-water emulsified composition with a reasonable expectation of further enhancing the dispersion stability and storage stability of the oil-in-water cosmetic composition: MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . .[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As examples for the lipophilic nonionic surfactant, Nakatsuka include sorbitan fatty acid esters, such as sorbitan monooleate, sorbitan monoisostearate, sorbitan monostearate, and glycerol fatty acid esters such as glycerol monostearate.  Those compounds are taught by applicant to have an HLB of from 2 to 5 (see [0057] of present specification).  It would have been obvious to one skilled in the art to use one of those lipophilic nonionic surfactant taught by Nakatsuka (instant component (E)) together with Watanabe's hydrophilic nonionic surfactant (instant component (A)) in Watanabe’s oil-in-water cosmetic composition with a reasonable expectation of further enhancing the dispersion stability and storage stability of the oil-in-water cosmetic composition.  Nakatsuka furthermore teaches ([0034]) using the nonionic surfactant in the amount of 0.5-5 wt.% based on the total amount of the oil-in-water cosmetic composition ([0034]).  Assuming that one uses the lipophilic nonionic surfactant and the hydrophilic nonionic surfactant in equal amounts, this would give 0.25-2.5 wt.% for the amount of the lipophilic nonionic surfactant. This range overlaps with instant range of 0.1-2 wt.% of claim 1, thus rendering instant range prima facie obvious. In re Wertheim, supra.  
With respect to instant limitation as to the average particle size of emulsion particles being greater than 0.15 m and less than 5 m, the average particle size of emulsion particles in Watanabe is taught to be in the range of 0.03-0.15 micrometers (see [0040] and Example 1 in Table 1).  Since the lower end of instant range (i.e., greater than 0.15 m) can encompass values, such as 0.1501 m or 0.151 m, the higher end of Watanabe’s range (i.e., 0.15 m) and the lower end of instant range (i.e., greater than 0.15m) are close enough that one skilled in the art would have expected them to have the same properties, and thus, Watanabe’s range renders instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Thus, Watanabe in view of Nakatsuka renders obvious instant claims 1, 9 and 10.  
With respect to instant claim 2, as discussed above, Watanabe uses POE (25) cetyl ether (polyoxyethylene cetyl ether (POE=25)) in its Example 1.  Furthermore, Watanabe also teaches (see [0016]) POE (20) cetyl ether, POE (30) behenyl ether and POE (20) behenyl ether as other suitable examples for its hydrophilic nonionic surfactant.  Those compounds teach instant hydrophilic nonionic surfactant having an HLB of 9 or greater (see [0036] of present specification).  Thus, Watanabe in view of Nakatsuka renders obvious instant claim 2.  
With respect to instant claims 3-5 and 12, Watanabe’s N-stearoyl-L-glutamate meets instant N-acyl glutamate (instant component (B)) of claim 3; its stearyl alcohol and behenyl alcohol meet instant component (C) including a C14-22 linear saturated alkyl group; its potassium 4-methoxysalicylate meets instant 4-methoxysalicylic acid, and/or  a salt and/or derivative thereof (instant component (D)); and its polyoxyethylene cetyl ether meets instant component (A) including polyoxyalkylene alkyl ether (with the average number of moles of polyoxyalkylene groups added in the polyoxyalkylene alkyl ether is from 10 to 40).  Thus, Watanabe in view of Nakatsuka renders obvious instant claims 3-5 and 12.
With respect to instant claim 11, since in its Example 1 Watanabe uses 0.3 wt.% of Sodium N-stearoyl-L-glutamate (instant component (B)) and 0.3 wt.% of Polyoxyethylene cetyl ether (POE=25) (instant component (A)), and since Nakatsuka teaches using the lipophilic nonionic surfactant (instant component (E)) in the amount of 0.25-2.5 wt.% (as discussed above), instant value found by dividing the mass of the component (B) by the total mass of the component (A) and the component (E) would range from 0.11 to 0.55.  This range overlaps with instant range of 0.003-0.3, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Watanabe in view of Nakatsuka renders obvious instant claim 11.  
With respect to instant claim 15, since Watanabe’s oil-in-water emulsified composition of Example 1 which is modified according to the teaching of Nakatsuka (i.e., by further including a lipophilic nonionic surfactant in the amount of 0.25-2.5 wt.%) teaches instant oil-in-water emulsion of claim 1, it is the Examiner’s position that Watanabe’s oil-in-water emulsified composition of Example 1 further including a lipophilic nonionic surfactant in the amount of 0.25-2.5 wt.% would inherently have a hardness that ranges from 8 to 22 as instantly recited.  Thus, Watanabe in view of Nakatsuka renders obvious instant claim 15. 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0189335 A1) in view of Nakatsuka et al (US 2018/0256458 A1) as applied to claim 1 above, and further in view of Kaneda et al (JP 2001-114641 and its machine-assisted English translation).
Watanabe in view of Nakatsuka is discussed above in Paragraph 9.
With respect to instant claims 6 and 7, Watanabe teaches ([0038]) that its oil-in-water emulsified composition can further include thickeners.  Watanabe does not explicitly teach instantly claimed amount for the thickeners as recited in claim 6 or the specific thickener(s) claimed in instant claim 7.  Kaneda teaches a water soluble thickener composed of a copolymer of 2-acrylamido-2-methylpropanesulfonic acid or a salt thereof that can be used in a cosmetic composition ([0009]-[0010]).  Kaneda teaches ([0001]) that such a thickener exhibits extremely excellent usability in that it has no sticky feeling in cosmetic formulations having a wide pH range.  Since Watanabe already teaches that its cosmetic composition can further include thickeners, it would have been obvious to one skilled in the art to use Kaneda’s thickener composed of a copolymer of 2-acrylamide-2-methylpropanesulfonic acid or a salt thereof, which is taught to be extremely usable and to produce no sticky feeling in cosmetic formulations having a wide pH range, in Watanabe’s cosmetic composition with a reasonable expectation of success.  Kaneda also teaches ([0028]) that the thickener is used preferably in the amount of 0.1-5 wt.%.  This range overlaps with instant range of claim 6, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome b ay showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, Watanabe in view of Nakatsuka and further in view of Kaneda renders obvious instant claims 6 and 7. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0189335 A1) in view of Nakatsuka et al (US 2018/0256458 A1) as applied to claim 1 above, and further in view of Suzuki (US 9,186,305 B1).
With respect to instant claim 13, as discussed above in Paragraph 9, Watanabe teaches using a hydrophilic nonionic surfactant, such as POE(20) cetyl ether, POE(30) behenyl ether and POE(20) behenyl ether (all of which are polyoxyethylene alkyl ether-type hydrophilic nonionic surfactants).  Watanabe does not teach instant polyalkylene glycol fatty acid ester type-hydrophilic nonionic surfactant.  However, as evidenced by Suzuki (col.8, lines 32-33, col.9, lines 15-37), Watanabe’s polyoxyethylene alkyl ether-type hydrophilic nonionic surfactants (such as POE(20) cetyl ether (HLB 17.0), POE(30) behenyl ether (HLB 18.0) and POE(20) behenyl ether (HLB 16.5)) and polyethylene glycol fatty acid ester-type hydrophilic nonionic surfactants (such as PEG(25) monostearate (HLB 15.0), PEG(40) monostearate (HLB 17.5), PEG(45) monostearate (HLB 18.0) and PEG(55) monostearate (HLB 18.0)) are known in the art to be equivalent or interchangeable, all as hydrophilic nonionic surfactants especially having similarly high HLB values (about 15-18).  Since both Watanabe’s polyoxyethylene alkyl ether-type hydrophilic nonionic surfactants specifically listed above and the specific polyethylene glycol fatty acid ester-type hydrophilic nonionic surfactants as listed above have similar high HLB values, one skilled in the art would reasonably expect that those specifically listed polyethylene glycol fatty acid ester-type hydrophilic nonionic surfactants would perform the same function as that of Watanabe’s POE(20) cetyl ether, POE(30) behenyl ether and POE(20) behenyl ether in substantially the same way to produce substantially the same results.  Thus, based on such teaching of equivalence, it would have been obvious to one skilled in the art to use one of PEG(25) monostearate, PEG(40) monostearate, PEG(45) monostearate and PEG(55) monostearate (all of which teach instant polyalkylene glycol fatty acid esters) as Watanabe’s hydrophilic nonionic surfactant(s) with a reasonable expectation of success.  Thus, Watanabe in view of Nakatsuka and further in view of Suzuki renders obvious instant claim 13. 
Response to Arguments
Applicant points out that Watanabe achieves the result of greater emulsion stability through the use of high-pressure emulsification, which results in “miniaturized” particles.  Referring to the Exhibit A article (Peng et al), Applicant argues that the process of present invention is mere stirring, which is incapable of producing particles as small as 0.15 m and argues that particles greater than 0.15m in diameter are inherent to the process disclosed in the present specification. Applicant also argues that the larger particles of the present invention are not an obvious modification to
Watanabe, given that Watanabe teaches that the smaller particles are necessary to achieve stability of the compositions. Applicant also states that present invention achieves stability without the need for high-pressure homogenization, and provides a lower-energy and less costly alternative.  
However, even if applicant’s argument (that the process of present invention is incapable of producing particles as small as 0.15 m and that particles greater than 0.15 m in diameter are inherent to the process disclosed in present specification) were correct, first of all, instant claims are not method claims requiring a step of mere stirring and/or excluding a step of using a high-pressure emulsification.  Secondly, Watanabe’s range (0.03-0.15 m) still renders instant range (greater than 0.15 m and less than 5 m) prima facie obvious as already explained above.  That is, since the lower end of instant range (i.e., greater than 0.15 m) can encompass values, such as 0.1501 m or 0.151 m, the higher end of Watanabe’s range (i.e., 0.15 m) and the lower end of instant range (i.e., greater than 0.15m) are close enough that one skilled in the art would have expected them to have the same properties, and thus, Watanabe’s range would render instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, supra. 
Furthermore, Applicant argues that one skilled in the art would have no motivation to modify Watanabe’s compositions with the dispersion-stabilizing surfactants of Nakatsuka because Nakatsuka states that the purpose of the lipophilic nonionic surfactants is to stabilize dispersions of zinc oxide or titanium dioxide particles, which are prone to particle aggregation.  Applicant argues that since Watanabe’s compositions do not contain a dispersion of either zinc oxide or titanium dioxide, Watanabe’s compositions do not require Nakatsuka’s method of stabilization.  Thus, applicant argues that one of ordinary skill would have no reason to combine the references.  Applicant also argues that the other references, Kaneda (the reference additionally used to reject claims 6 and 7) and Suzuki (the reference additionally used to reject instant claim 13) do not remedy the defects in the combined references, Watanabe and Nakatsuka.  However, although Watanabe does not use zinc oxide or titanium dioxide particles (which are prone to particle aggregation), Watanabe is equally concerned about aggregation, which it calls as “a problem in terms of a product’s stability over time” (see [0048], [0058] and [0060]).  Since both Watanabe and Nakatsuka are concerned with aggregation problem, which negatively effects the product’s stability over time, it is the Examiner’s position one skilled in the art would be sufficiently motivated to combine Watanabe and Nakatsuka and use Nakatsuka’s lipophilic nonionic surfactant (such as sorbitan monooleate, sorbitan monoisostearate, sorbitan monostearate, and glycerol monostearate) in Watanabe’s oil-in-water emulsified composition with a reasonable expectation of further enhancing the dispersion stability and storage stability of the oil-in-water cosmetic composition.
For the reasons explained above, instant 103 rejections over Watanabe in view of Nakatsuka still stand.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 3, 2021